Per Curiam.
The people move to affirm defendant’s conviction by a Recorder’s Court jury of murder in the second degree, contrary to MCLA § 750.317 (Stat Ann 1954 Rev § 28.549). See GCR 1963, 817.5(3).
On appeal, defendant argues that the trial court erred by not holding, as a matter of law, that the evidence of provocation was adequate to reduce the crime from murder to manslaughter. As is usually the case, the question of the adequacy of the provocation was a fact question and was properly left by the trial court for the jury to determine. People v. White (1969), 15 Mich App 527.
Secondly, defendant objects to the trial court’s use of adjectives to describe the provocation required in order to reduce the crime to manslaughter. The portion of the court’s instruction complained of is almost identical to the instructions given by the lower court in People v. Milhem (1957), 350 Mich 497, 506, 507. Of that charge, the Supreme Court said,
“We believe this charge is entirely consistent with the statute and with previous cases defining manslaughter handed down by this Court.” 350 Mich at 507.
Other assertions of error are merely alleged in defendant’s brief. We do not consider them for a number of reasons. They are not briefed or argued *403and therefore are considered abandoned. People v. McGown (1969), 19 Mich App 580. They are not set forth or necessarily suggested by the statement of questions in defendant’s brief. GCR 1963, 813.1. Finally, they all relate to the trial court’s instructions ; but, no requests for instructions on the points were made below and no objections were voiced to the charges as given. Under those circumstances, the alleged errors will not be considered on appeal. People v. Wright (1970), 23 Mich App 330.
The motion to affirm is granted.